PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/120,658
Filing Date: 4 Sep 2018
Appellant(s): Barkan et al.



__________________
Mr. Stosch Sabo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 January 2021 appealing the Final Rejection dated 16 September 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The rejection of Claims 1-5, 10-14, and 19-28 under 35 U.S.C. § 101.

(2) NEW GROUNDS OF REJECTION
None.

(3) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
None.

(4) Response to Argument
The arguments will be address in the order presented in the brief filed 20 January 2020.

A. The Independent claims are patent eligible at least insofar as they are directed to an improvement to computer technology. 
First, Appellant argues that improvements to the functioning of a computer or any other technology or technological field are patent eligible, and an examiner should evaluate whether a claim contains an improvement to the functioning of a computer or to any other technology field at Step 2A  Examiner agrees with this assertion and respectful submits that no such improvement is evident in the instant application. 
Second, Appellant argues that the specification provides both an assertion of an improvement and sufficient technicity such that one or ordinary skill in the art would understand the improvement. Examiner respectfully disagrees. The instant claims and specification only assert that the use of a known data structure (see Final Rejection, dated 16 September 2020, in the Response to Arguments on p. 17 citing Liciniio Contu et al (US Patent Application No 2018/00111980)  for an example of teaching on a computer implemented system for determining the sequence of diagnostic tests required for identifying a pathology by optimizing diagnostic appropriateness indices wherein the differential diagnosis information is stored as a vector). The instant claims are not directed towards the design or creation of the vectors, only the use of a known data structure by the abstract idea. There is no indication that this specific use of vectors is the inventive concept of the instant claims other than a brief discussion in the specification that these data structures are advantageous in general. There is no indication that these vectors are unknown or unusual, only that the typical clinical decision support systems do not utilize this data structure design. A person having ordinary skill in the art would recognize that these known data structures do not provide an improvement to the computer (see, e.g., Enfish where the claimed “self-referential database” actually improved the computer functionality).
Third, Appellant argues that the pending claims reflect the improvement, reciting a first vector… wherein each element of the first vector corresponds to a respective probability of a respective medical condition and the different mathematical usages of the vector structures. Examiner respectfully submits that the use of the vectors represents an improvement to the abstract idea rather than an improvement to technology. As stated above, Appellant does not purport to have invented vector data structures – only the use of these structures in context, and an improvement in the abstract idea itself is not an improvement in technology (see MPEP § 2106.05(a)(II) stating “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” – here the improvement is in the abstract idea wherein the use of vector mathematics to determine a recommended diagnostic measure can be classified under the mental process and mathematical concept judicial exceptions to patent eligible subject matter). 

B. Examiner’s citation of Intellectual Ventures is not applicable to this application. 
Regarding section B, Appellant argues that the nature of the two vector system distinguishes the instant claims from Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) wherein the court states that improved speed or efficiency inherent with applying the abstract idea on a computer does not provide an inventive concept and therefore efficiency is not enough to overcome a 35 U.S.C. § 101 rejection under Step 2B (MPEP 2106.05(f)(2)). Appellant argues that realized improvements in processing speed, memory efficiency, and quantification flexibility relative to other clinical decision support systems by virtue of utilizing vectors distinguishes the instant claims to the facts of Intellectual Ventures. Examiner respectfully submits that Intellectual Ventures provides analogous case law supporting Examiner’s position. 
The specification of the instant claims, in ¶ 0017 as indicated by Appellant, only provides generic statements regarding the purported benefits of utilizing vectors in computational systems design common in the art. The the use of vectors to organize and store data for use in a computer algorithm is a known technique in the art and only results in increased efficiencies inherent with applying the abstract idea on a computer. The claim limitations are not directed towards a unique creation or model for the vectors. The specification and claim language fails to distinguish how the specific limitations requiring a first and second vector to calculate respective values is advantageous or technically improves clinical decision support systems common in the art outside of restating that the use of vectors as a whole improves processing speed, memory efficiency, and quantification Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71 (Fed. Cir. 2015) (see MPEP 2106.05(f)(2) for more examples where the court has found additional elements to be mere institutions to apply an exception).

C. Enfish supports the patent-eligibility of the pending claims
Regarding section C, Appellant argues that Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1339, 118 USPQ2d 1684, 1691-92 (Fed. Cir. 2016)) is applicable case law to the instant application as Enfish is relevant to an improvement to the functioning of a computer. Examiner respectfully submits that the instant applicant is distinguishable from Enfish because the computer implementation of a self-referential table improved on computer functionality by creating a unique data structure design. In Enfish, the specification taught that the self-referential table functions differently than conventional database structures. Enfish is directed to an inventive data structure - here standard vector data structures are utilized by the abstract idea. The specification fails to establish vector data structures as inventive, unlike in Enfish wherein the self-referential property of the data table was distinct to its conventional logical data structure model. The instant claims and corresponding specification does not purport to be improving on vector design, only the known benefits of using vector data structures applied to this particular context. Finally, there is no evidence in the instant specification that the use of a first and second vector to calculate respective values is advantageous or technically improving conventional clinical decision support systems, nor is there evidence that traditional clinical decision Enfish wherein the Background clearly described deficiencies with prior “flat file” systems that the claimed invention solved (see, e.g., US 6,151,604).  Simply including the language that the new system “increased flexibility, faster search times, and smaller memory requirements” nearly identical to the case law language cited in Enfish in reference to the specification’s evidence of improvement is not enough - the improvement needs to be linked to a clearly articulated existing problem in the art and be reflected in the specific claim language.  




Respectfully submitted,
/J.L.J./Examiner, Art Unit 3626                                                                                                                                                                                                        
                                                                                                                                                                                  Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.